Affirmed and Opinion Filed November 19, 2014




                                          S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        No. 05-13-01538-CR

                                JERRY WILLIS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-59040-T

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Bridges
       Appellant Jerry Willis pleaded guilty to unlawful possession with intent to deliver a

controlled substance in 2009. The trial court deferred adjudication, sentenced him to seven

years’ probation, and imposed a $2,000 fine. The State later moved to revoke probation for

committing assault, failing to pay his fine and court costs, and for not paying his probation fee.

Willis pleaded not true to the assault but pleaded true to the other two grounds. After a hearing

on the motion to revoke, the trial court found all allegations true and sentenced him to twelve

years’ confinement. In a single issue, Willis argues the trial court abused its discretion by

allowing the victim to testify about Willis’s mental state during the assault.       Because all

dispositive issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

We affirm the trial court’s judgment.
                                         Background

       The following facts are from the revocation hearing. Willis and Chaznee Coffee-Jones

began dating around August of 2009 and continued their relationship for approximately four

years. Chaznee knew of Willis’s prior drug use, but it was not an issue while they dated. She

said their relationship had, at times, been violent. Because of his violent behavior, Chaznee

ended their relationship around September or October of 2012.

       On December 16, 2012, Chaznee was preparing to walk to work. As she walked outside,

she saw Willis and decided to go back inside. She waited approximately twenty minutes, and he

did not leave. Based on his previous actions of hanging around her apartment, she knew he

probably was not going to leave. She decided to leave for work anyway.

       Willis began following her. He called her name, but she said she did not want to talk.

Chaznee tried to walk in areas where people were present. At one point, she asked some people

to call the police. However, because she did not speak Spanish, they did not understand her. She

further admitted that to anyone walking by, Willis’s behavior would not draw attention because

he was not acting aggressively towards her. At one point, she pulled out a can of mase, which

she had used on him before, but she then put it away and kept walking.

       As Chaznee approached the rent office, she started running, but before she got very far,

she was in a headlock. She described it as feeling like “my head got hot and my feet got cold.”

She could not breathe. She unequivocally identified Willis as the man who grabbed her.

       Chaznee believed Willis was trying to get her back to her apartment. She wanted to

avoid being alone with him so when the two approached a hill, she forced them to fall. She

hoped to land on top of him, but instead, Willis landed on top of her. He then punched her twice

in the left eye. Counsel asked Chaznee if she said anything to Willis and the following testimony

occurred:


                                              –2–
               A. I was just saying, you know, “I love you,” you know, “I’m
               sorry.” And he was like, “You already took it too far.”

               Q. Okay. What did he mean by that?

               A. He doesn’t like to be embarrassed.

               Q. Why was he embarrassed?

               Defense Counsel: I’m going to object, your Honor. This witness
               can’t testify to why a person would be embarrassed. She doesn’t
               know what’s in his head. So I object to that question. She can’t
               answer that.

               The Court: Overruled.

       Chaznee then explained that when incidents happened that were just between the two of

them, Willis could convince her it was “nothing.” If she told someone or someone found out,

then it became “bigger than just a tussle” between the two of them. She said he was embarrassed

that she asked people for help outside the apartment.

       Chaznee said Willis left after hitting her twice. She ran to a nearby apartment and

knocked on the door. A woman answered. The woman testified she opened the door to a scared

woman with blood all over her face and marks on her neck. The woman did not know Chaznee,

but the first thing Chaznee told her was that her ex-boyfriend beat her up. The woman called the

police, and shortly thereafter, an ambulance took Chaznee to the hospital.

       Willis broke Chaznee’s orbital bone, and she required surgery. She needed a metal plate

and a mesh plate under her eye to keep it in place. She experienced blurred and double vision

because of nerve damage. The injuries she sustained left her unable to feel most of the left side

of her face.

       Despite defense counsel’s attempts to challenge Chaznee’s credibility, the trial court

found the State had proven the assault allegation in its motion to revoke by a preponderance of

the evidence. The trial court revoked Willis’s probation and sentenced him to twelve years’

confinement. This appeal followed.
                                               –3–
                                            Discussion

        We review a trial court’s decision to allow opinion testimony from lay witnesses for an

abuse of discretion. Fairow v. State, 943 S.W.2d 895, 901 (Tex. Crim. App. 1997) (en banc);

Brown v. State, No. 05-09-01287-CR, 2011 WL 382634, at *9 (Tex. App.—Dallas Feb. 8, 2011,

no pet.) (not designated for publication). A lay witness may offer opinions which are “(a)

rationally based on the perception of the witness and (b) helpful to a clear understanding of the

witness’ testimony or the determination of a fact in issue.” TEX. R. EVID. 701. Under the facts

of this case, we conclude it is unnecessary to determine whether the trial court erred in admitting

Chaznee’s testimony about her belief as to why Willis was embarrassed because, even assuming

without deciding the trial court erred, Willis was not harmed by the evidence.

        A violation of evidentiary rules resulting in the erroneous admission of evidence is

nonconstitutional error, subject to a harm analysis under rule 44.2(b). See TEX. R. APP. P.

44.2(b); Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010). Any nonconstitutional

error that does not affect substantial rights must be disregarded. TEX. R. APP. P. 44.2(b). A

substantial right is affected when the error had a substantial and injurious effect or influence in

determining the jury’s verdict. Coble, 330 S.W.3d at 280. A criminal conviction should not be

overturned for nonconstitutional error if the appellate court, after examining the record as a

whole, has fair assurance the error did not influence the fact-finder, or had but a slight effect on

its verdict. Id.

        Chaznee was “one hundred percent” sure Willis was the man who assaulted her on

December 16, 2012. As Willis correctly states in his brief, “Appellant’s intent could be clearly

inferred by his actions to which Chaznee testified without hesitation or qualification.” The State

admitted medical records accurately reflecting her injuries. A witness testified as to Chaznee’s

appearance when she appeared on her door step that day. She further testified Chaznee told her


                                                –4–
an “ex-boyfriend” beat her up. Therefore, the admission of testimony regarding whether Willis

was embarrassed did not have a substantial and injurious effect or influence the trial court’s

finding that the State proved the assault charge, as alleged in its motion to revoke, by a

preponderance of the evidence.

       Moreover, in a probation revocation hearing, proof of a single violation is sufficient to

support revocation. Trevino v. State, 218 S.W.3d 234, 240 (Tex. App.—Houston [1st Dist.]

2007, no pet.); see also Swingle v. State, No. 05-13-00430-CR, 2014 WL 1031038, at *3 (Tex.

App.—Dallas Feb. 27, 2014, pet. ref’d) (mem. op., not designated for publication).       Willis

pleaded true to violating two other terms of his probation. Accordingly, after examining the

record as a whole, we have fair assurance any alleged error did not influence the trial court’s

decision. Willis’s sole issue is overruled.

                                              Conclusion

       The judgment of the trial court is affirmed.




Do Not Publish
TEX. R. APP. P. 47                                     /David L. Bridges/
131538F.U05                                            DAVID L. BRIDGES
                                                       JUSTICE




                                                 –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

JERRY WILLIS, Appellant                           On Appeal from the 283rd Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01538-CR       V.                       Trial Court Cause No. F-0859040-T.
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                      Justices Lang and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 19, 2014.




                                            –6–